Citation Nr: 1808070	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to April 1997, October 1997 to April 1998, May 1999 to July 1999, and from September 2001 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 


FINDING OF FACT

The evidence is in equipoise that the Veteran has PTSD that is at least as likely as not due to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Pursuant to a February 2011 memorandum, VA has conceded the Veteran's stressor of having witnessed violence while serving as an imagery specialist during active duty. Although an October 2012 VA examiner diagnosed anxiety not otherwise specified and opined that it was not at least as likely as not related to his military service, the Veteran provided two detailed private opinions diagnosing PTSD. The September 2010 report by L. Sam, LPC, described the Veteran's stressor of witnessing violence as an imagery specialist. In August 2014, Dr. N. Grandjean, PhD, opined that the Veteran's recent increase in severity and frequency of symptoms of psychopathology were most likely related to the trauma he experienced in the military. Accordingly, the evidence is in equipoise that the Veteran has PTSD that is at least as likely as not due to his military service, and service connection is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


